UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus Municipal Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 08/31 Date of reporting period: 11/30/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus AMT-Free Municipal Bond Fund November 30, 2016 (Unaudited) Long-Term Municipal Investments - Coupon Maturity Principal 98.6% Rate (%) Date Amount ($) Value ($) Alabama - 3.4% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/19 5,000,000 5,363,400 Birmingham Water Works Board, Water Revenue 5.00 1/1/32 6,140,000 6,850,459 Birmingham Water Works Board, Water Revenue (Prerefunded) 5.00 1/1/21 1,395,000 a 1,571,244 Black Belt Energy Gas District, Gas Supply Revenue 4.00 6/1/21 5,000,000 5,314,250 Jefferson County, Limited Obligation School Warrants 5.00 1/1/24 1,000,000 1,004,310 Jefferson County, Senior Lien Sewer Revenue Warrants (Insured; Assured Guaranty Municipal Corp.) 0/6.60 10/1/42 14,000,000 b 10,778,600 Lower Alabama Gas District, Gas Project Revenue 5.00 9/1/46 2,500,000 2,747,350 Alaska - .4% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 5,200,000 Arizona - 1.1% Arizona Board of Regents, Stimulus Plan for Economic and Educational Development Revenue (Arizona State University) 5.00 8/1/31 3,770,000 4,249,959 La Paz County Industrial Development Authority, Education Facility LR (Charter Schools Solutions-Harmony Public Schools Project) 5.00 2/15/36 1,750,000 c 1,795,658 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 680,000 617,277 Salt Verde Financial Corporation, Senior Gas Revenue 5.00 12/1/37 3,500,000 3,877,790 California - 7.5% Anaheim Housing and Public Improvements Authority, Revenue (Electric Utility Distribution System Refunding and Improvements) 5.00 10/1/29 2,400,000 2,702,808 Bay Area Toll Authority, San Francisco Bay Area Subordinate Lien Toll Bridge Revenue 5.00 4/1/43 3,900,000 4,264,455 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 98.6% (continued) Rate (%) Date Amount ($) Value ($) California - 7.5% (continued) California, Economic Recovery Bonds (Prerefunded) 5.00 7/1/19 2,000,000 a 2,183,820 California, GO (Various Purpose) 5.25 3/1/30 2,500,000 2,754,700 California, GO (Various Purpose) 5.75 4/1/31 1,700,000 1,862,027 California, GO (Various Purpose) 5.50 11/1/35 3,575,000 4,023,948 California, GO (Various Purpose) 6.00 11/1/35 3,000,000 3,348,240 California Health Facilities Financing Authority, Revenue (Providence Saint Joseph Health) 4.00 10/1/36 5,000,000 4,885,850 California State Public Works Board, LR (Department of Corrections and Rehabilitation) (Various Correctional Facilities) 5.00 9/1/27 5,260,000 6,049,316 California State Public Works Board, LR (Department of State Hospitals) (Coalinga State Hospital) 5.00 6/1/25 8,325,000 9,448,542 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/42 5,000,000 5,468,850 California Statewide Communities Development Authority, Revenue (Loma Linda University Medical Center) 5.25 12/1/56 2,750,000 c 2,786,960 Glendale Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/21 1,520,000 d 1,356,782 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 4,655,000 4,572,094 Los Angeles, Wastewater System Revenue 5.75 6/1/34 1,125,000 1,233,518 Los Angeles, Wastewater System Revenue (Prerefunded) 5.75 6/1/19 1,375,000 a 1,520,585 North Natomas Community Facilities District Number 4, Special Tax Bonds 5.00 9/1/30 1,000,000 1,099,560 Sacramento County, Airport System Senior Revenue 5.30 7/1/27 2,000,000 2,119,600 Sacramento County, Airport System Senior Revenue 5.38 7/1/28 2,000,000 2,121,480 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue (Prerefunded) 5.00 11/1/19 3,280,000 a 3,616,889 South Orange County Public Financing Authority, Special Tax Senior Lien Revenue (Ladera Ranch) 5.00 8/15/25 1,000,000 1,115,890 Long-Term Municipal Investments - Coupon Maturity Principal 98.6% (continued) Rate (%) Date Amount ($) Value ($) California - 7.5% (continued) Successor Agency to the Redevelopment Agency of the City of Pittsburg, Subordinate Tax Allocation Revenue (Los Medanos Community Development Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/29 2,020,000 2,303,669 Tustin Unified School District Community Facilities District Number 97-1, Senior Lien Special Tax Bonds (Insured; Assured Guaranty Municipal Corp.) (Escrowed to Maturity) 0.00 9/1/21 1,615,000 d 1,458,910 University of California Regents, General Revenue (Prerefunded) 5.75 5/15/19 2,000,000 a 2,212,480 Colorado - 3.0% City and County of Denver, Airport System Subordinate Revenue 5.00 11/15/43 15,000,000 16,301,400 Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) (Prerefunded) 8.00 12/1/18 1,000,000 a 1,151,040 Colorado Health Facilities Authority, HR (Children's Hospital Colorado Project) 5.00 12/1/41 1,500,000 1,636,200 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.25 10/1/33 1,200,000 1,285,368 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 5.00 7/1/38 2,900,000 3,091,342 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 5.25 1/1/45 3,000,000 3,204,030 Denver Convention Center Hotel Authority, Convention Center Hotel Senior Revenue 5.00 12/1/31 1,500,000 1,606,050 E-470 Public Highway Authority, Senior Revenue 5.38 9/1/26 1,000,000 1,082,850 Connecticut - 1.1% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 10/1/29 5,000,000 5,689,900 Hartford County Metropolitan District, Clean Water Project Revenue (Green Bonds) 5.00 11/1/33 4,540,000 5,110,950 District of Columbia - 1.1% District of Columbia Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds 0.00 6/15/46 35,000,000 d 3,950,100 Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/35 4,000,000 4,380,000 Washington Metropolitan Area Transit Authority, Gross Transit Revenue 5.25 7/1/29 1,750,000 1,901,638 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 98.6% (continued) Rate (%) Date Amount ($) Value ($) District of Columbia - 1.1% (continued) Washington Metropolitan Area Transit Authority, Gross Transit Revenue 5.13 7/1/32 1,000,000 1,074,960 Florida - 7.3% Broward County, Airport System Revenue 5.38 10/1/29 2,535,000 2,780,540 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/25 15,500,000 17,874,910 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/21 3,535,000 3,952,554 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/21 2,145,000 2,436,699 Florida Higher Educational Facilities Financing Authority, Educational Facilities Revenue (Nova Southeastern University Project) 5.00 4/1/28 1,250,000 1,384,263 Florida Higher Educational Facilities Financing Authority, Educational Facilities Revenue (Nova Southeastern University Project) 5.00 4/1/35 1,500,000 1,588,245 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 5.00 10/1/31 2,000,000 2,229,440 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue (Prerefunded) 6.25 10/1/19 3,260,000 a 3,695,112 Hillsborough County Aviation Authority, Customer Facility Charge Revenue (Tampa International Airport) 5.00 10/1/44 3,500,000 3,799,460 Jacksonville Electric Authority, Electric System Subordinated Revenue 5.00 10/1/28 2,000,000 2,276,940 Lee County, Transportation Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/25 1,530,000 1,754,864 Miami Beach Redevelopment Agency, Tax Increment Revenue (City Center/Historic Convention Village) 5.00 2/1/35 1,500,000 1,631,580 Miami-Dade County, Seaport Revenue 5.50 10/1/42 3,000,000 3,354,090 Miami-Dade County Expressway Authority, Toll System Revenue 5.00 7/1/23 5,000,000 5,799,100 Miami-Dade County Expressway Authority, Toll System Revenue 5.00 7/1/39 5,000,000 5,474,850 Orlando-Orange County Expressway Authority, Revenue (Prerefunded) 5.00 7/1/20 2,620,000 a 2,921,457 Pinellas County Health Facilities Authority, Health System Revenue (BayCare Health System Issue) (Insured; National Public Finance Guarantee Corp.) 0.68 11/15/23 2,075,000 e 1,966,063 Long-Term Municipal Investments - Coupon Maturity Principal 98.6% (continued) Rate (%) Date Amount ($) Value ($) Florida - 7.3% (continued) Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) (Prerefunded) 5.88 8/1/20 1,000,000 a 1,148,460 Tampa, Health System Revenue (BayCare Health System Issue) 4.00 11/15/46 3,000,000 2,868,630 Tampa, Health System Revenue (BayCare Health System Issue) 5.00 11/15/46 3,500,000 3,813,600 Georgia - 2.1% Atlanta, Airport General Revenue 5.00 1/1/20 3,000,000 3,292,590 Atlanta, Water and Wastewater Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/18 1,200,000 1,294,584 Atlanta, Water and Wastewater Revenue (Prerefunded) 6.00 11/1/19 1,640,000 a 1,851,675 Atlanta Development Authority, Senior Lien Revenue (New Downtown Atlanta Stadium Project) 5.25 7/1/40 1,750,000 1,964,340 Georgia Higher Education Facilities Authority, Revenue (USG Real Estate Foundation I, LLC Project) (Insured; Assured Guaranty Corp.) (Prerefunded) 5.63 6/15/18 1,685,000 a 1,799,580 Municipal Electric Authority of Georgia, Project One Subordinated Bonds 4.00 1/1/21 5,000,000 5,374,100 Municipal Electric Authority of Georgia, Project One Subordinated Bonds 5.00 1/1/21 5,000,000 5,569,000 Idaho - .6% Boise-Kuna Irrigation District, Revenue (Arrowrock Hydroelectric Project) (Prerefunded) 7.38 6/1/18 5,600,000 a Illinois - 11.4% Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.25 1/1/31 7,500,000 8,239,500 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/34 7,300,000 8,000,508 Chicago, Second Lien Water Revenue 5.00 11/1/25 2,940,000 3,276,836 Chicago, Second Lien Water Revenue 5.00 11/1/28 1,000,000 1,092,450 Chicago, Second Lien Water Revenue 5.00 11/1/28 1,455,000 1,598,783 Chicago, Second Lien Water Revenue (Insured; AMBAC) 5.00 11/1/32 3,000,000 3,008,250 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 98.6% (continued) Rate (%) Date Amount ($) Value ($) Illinois - 11.4% (continued) Chicago Park District, Limited Tax GO (Insured; Build America Mutual Assurance Company) 5.00 1/1/29 2,895,000 3,110,822 Greater Chicago Metropolitan Water Reclamation District, GO Unlimited Tax Bonds 5.00 12/1/24 3,000,000 3,482,070 Greater Chicago Metropolitan Water Reclamation District, GO Unlimited Tax Capital Improvement Bonds 5.00 12/1/44 3,000,000 3,276,690 Huntley, Special Service Area Number Nine, Special Tax Bonds (Insured; Assured Guaranty Corp.) 5.10 3/1/28 3,494,000 3,526,389 Illinois, Sales Tax Revenue 5.00 6/15/24 4,270,000 4,858,235 Illinois Finance Authority, Revenue (Advocate Health Care Network) 5.00 6/1/31 9,155,000 9,980,873 Illinois Finance Authority, Revenue (OSF Healthcare System) 5.00 11/15/45 1,500,000 1,585,350 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.00 7/1/43 3,250,000 3,677,180 Illinois Finance Authority, Revenue (Rush University Medical Center Obligated Group) 5.00 11/15/34 3,000,000 3,283,260 Illinois Finance Authority, Revenue (Sherman Health Systems) (Prerefunded) 5.50 8/1/17 1,000,000 a 1,030,410 Illinois Health Facilities Authority, Revenue (Delnor-Community Hospital) (Insured; Assured Guaranty Municipal Corp.) 5.25 5/15/27 6,000,000 6,235,860 Illinois Municipal Electric Agency, Power Supply System Revenue 5.00 2/1/32 3,900,000 4,285,047 Illinois Toll Highway Authority, Toll Highway Senior Revenue 5.00 12/1/32 2,000,000 2,194,160 Illinois Toll Highway Authority, Toll Highway Senior Revenue 5.00 1/1/36 4,000,000 4,327,440 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 6/15/42 3,500,000 3,559,150 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.25 6/15/50 4,815,000 4,950,927 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 0.00 12/15/51 11,500,000 d 1,505,120 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 3,100,000 3,483,904 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 7,600,000 8,653,512 Long-Term Municipal Investments - Coupon Maturity Principal 98.6% (continued) Rate (%) Date Amount ($) Value ($) Illinois - 11.4% (continued) University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/27 7,500,000 8,243,625 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/44 2,500,000 2,650,925 Indiana - 2.5% Indiana Finance Authority, First Lien Wastewater Utility Revenue (CWA Authority Project) (Green Bonds) (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/28 1,150,000 1,321,086 Indiana Finance Authority, First Lien Wastewater Utility Revenue (CWA Authority Project) (Green Bonds) (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/29 1,225,000 1,397,823 Indiana Finance Authority, First Lien Wastewater Utility Revenue (CWA Authority Project) (Green Bonds) (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/30 1,750,000 1,980,790 Indiana Health Facility Financing Authority, Revenue (Ascension Health Credit Group) 5.00 11/15/36 3,890,000 4,319,534 Indiana Municipal Power Agency, Power Supply System Revenue 5.00 1/1/36 3,765,000 4,125,047 Indiana Municipal Power Agency, Power Supply System Revenue 5.00 1/1/37 7,500,000 8,198,250 Richmond Hospital Authority, Revenue (Reid Hospital Project) 5.00 1/1/35 3,400,000 3,666,900 Iowa - .9% Iowa Finance Authority, Health Facilities Revenue (UnityPoint Health) 5.00 8/15/33 5,105,000 5,635,409 Iowa Finance Authority, Healthcare Revenue (Genesis Health System) 5.00 7/1/23 2,500,000 2,902,075 Kentucky - 1.1% Kentucky Public Transportation Infrastructure Authority, Subordinate Toll Revenue, BAN (Downtown Crossing Project) 5.00 7/1/17 6,250,000 6,389,375 Louisville/Jefferson County Metro Government, Health System Revenue (Norton Healthcare, Inc.) 5.75 10/1/42 4,000,000 4,522,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 98.6% (continued) Rate (%) Date Amount ($) Value ($) Louisiana - 1.2% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.50 8/1/29 2,500,000 2,795,025 New Orleans Aviation Board, General Airport Revenue (North Terminal Project) 5.00 1/1/45 3,250,000 3,491,117 New Orleans Aviation Board, Revenue (Insured; Assured Guaranty Corp.) 6.00 1/1/23 2,000,000 2,166,900 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.25 5/15/35 3,400,000 3,664,180 Maine - .1% Maine Health and Higher Educational Facilities Authority, Revenue (Maine General Medical Center Issue) 7.50 7/1/32 1,250,000 Maryland - 3.8% Anne Arundel County, Consolidated General Improvements GO 5.00 4/1/24 1,520,000 1,741,996 Baltimore, Consolidated Public Improvement GO 5.00 10/15/24 1,480,000 1,673,702 Baltimore, Project Revenue (Wastewater Projects) 5.00 7/1/23 1,000,000 1,130,830 Baltimore, Subordinate Project Revenue (Water Projects) (Prerefunded) 5.75 7/1/19 750,000 a 832,973 Howard County, COP 8.15 2/15/20 605,000 725,607 Hyattsville, Special Obligation Revenue (University Town Center Project) 5.60 7/1/24 1,500,000 1,503,975 Hyattsville, Special Obligation Revenue (University Town Center Project) 5.75 7/1/34 3,000,000 3,008,190 Maryland Community Development Administration Department of Housing and Community Development, Housing Revenue 5.95 7/1/23 970,000 971,775 Maryland Economic Development Corporation, EDR (Terminal Project) 5.75 6/1/35 2,000,000 2,157,060 Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 1,000,000 1,078,530 Maryland Economic Development Corporation, LR (Maryland Public Health Laboratory Project) 5.00 6/1/20 1,000,000 1,109,590 Long-Term Municipal Investments - Coupon Maturity Principal 98.6% (continued) Rate (%) Date Amount ($) Value ($) Maryland - 3.8% (continued) Maryland Economic Development Corporation, PCR (Potomac Electric Project) 6.20 9/1/22 2,500,000 2,750,750 Maryland Economic Development Corporation, Student Housing Revenue (University of Maryland, College Park Projects) (Prerefunded) 5.75 6/1/18 1,000,000 a 1,068,750 Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) (Prerefunded) 6.75 7/1/19 2,500,000 a 2,837,825 Maryland Health and Higher Educational Facilities Authority, Revenue (Charlestown Community Issue) (Prerefunded) 6.13 1/1/21 1,250,000 a 1,462,575 Maryland Health and Higher Educational Facilities Authority, Revenue (Goucher College Issue) 5.00 7/1/34 1,000,000 1,090,850 Maryland Health and Higher Educational Facilities Authority, Revenue (Greater Baltimore Medical Center Issue) 5.38 7/1/26 1,500,000 1,679,535 Maryland Health and Higher Educational Facilities Authority, Revenue (MedStar Health Issue) 5.00 8/15/38 1,000,000 1,081,680 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington County Hospital Issue) (Prerefunded) 5.75 1/1/18 2,500,000 a 2,626,825 Maryland Stadium Authority, Baltimore City Public Schools Construction and Revitalization Program Revenue 5.00 5/1/23 3,000,000 3,489,930 Prince Georges County, Special Obligation Revenue (National Harbor Project) 5.20 7/1/34 2,900,000 2,813,087 University System of Maryland, Auxiliary Facility and Tuition Revenue (Prerefunded) 5.00 4/1/21 1,000,000 a 1,133,110 Massachusetts - 2.7% Massachusetts, Federal Highway GAN (Accelerated Bridge Program) 5.00 6/15/26 3,705,000 4,384,979 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 5,000,000 5,465,550 Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 5.00 10/1/25 2,175,000 2,381,582 Massachusetts Development Finance Agency, Revenue (Partners HeathCare System Issue) 5.00 7/1/30 4,420,000 5,068,281 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 98.6% (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 2.7% (continued) Massachusetts Development Finance Agency, Revenue (Partners HeathCare System Issue) 5.00 7/1/31 4,710,000 5,371,614 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/35 1,750,000 1,948,590 Metropolitan Boston Transit Parking Corporation, Systemwide Senior Lien Parking Revenue 5.00 7/1/23 2,000,000 2,246,260 Michigan - 5.0% Brighton Area Schools, GO - Unlimited Tax (Insured; AMBAC) 0.00 5/1/20 1,055,000 d 973,396 Detroit Community High School, Public School Academy Revenue 5.75 11/1/35 715,000 421,507 Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) (Insured; FGIC) 6.00 5/1/20 1,000,000 1,122,510 Great Lakes Water Authority, Water Supply System Second Lien Revenue 5.00 7/1/46 10,000,000 10,569,000 Huron Valley School District, GO Unlimited Tax (Insured; National Public Finance Guarantee Corp.) 0.00 5/1/18 6,270,000 d 6,110,993 Kent Hospital Finance Authority, Revenue (Spectrum Health System) 5.50 11/15/25 2,500,000 2,836,775 Lansing Board of Water and Light, Utility System Revenue 5.50 7/1/41 2,500,000 2,818,400 Michigan Building Authority, Revenue (Facilities Program) 5.00 10/15/45 5,000,000 5,432,500 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/30 1,500,000 1,663,485 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/32 3,000,000 3,299,550 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Second Lien Local Project Bonds) 5.00 7/1/35 1,190,000 1,289,210 Long-Term Municipal Investments - Coupon Maturity Principal 98.6% (continued) Rate (%) Date Amount ($) Value ($) Michigan - 5.0% (continued) Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/35 1,520,000 1,655,918 Michigan Hospital Finance Authority, Revenue (Ascension Health Senior Credit Group) 4.00 11/15/47 3,500,000 3,367,560 Michigan Public Educational Facilities Authority, LOR (Nataki Talibah Schoolhouse of Detroit Project) 6.50 10/1/30 2,265,000 f 679,024 Monroe County Economic Development Corporation, LOR (Detroit Edison Company Project) (Insured; National Public Finance Guarantee Corp.) 6.95 9/1/22 2,000,000 2,476,440 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/22 3,000,000 3,281,190 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/29 1,700,000 1,884,960 Minnesota - 2.9% Mahtomedi Independent School District Number 832, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 0.00 2/1/17 340,000 d 339,514 Minneapolis, Health Care System Revenue (Fairview Health Services) (Insured; Assured Guaranty Corp.) 6.50 11/15/38 2,525,000 2,735,787 Minneapolis, Health Care System Revenue (Fairview Health Services) (Insured; Assured Guaranty Corp.) (Prerefunded) 6.50 11/15/18 475,000 a 523,507 Minneapolis-Saint Paul Metropolitan Airports Commission, Subordinate Airport Revenue 5.00 1/1/22 1,210,000 1,370,918 Minneapolis-Saint Paul Metropolitan Airports Commission, Subordinate Airport Revenue 5.00 1/1/26 1,000,000 1,121,730 Minnesota, 911 Revenue (Public Safety Radio Communications System Project) (Prerefunded) 5.00 6/1/19 1,000,000 a 1,088,020 Minnesota Higher Education Facilities Authority, Revenue (Carleton College) 5.00 3/1/30 1,000,000 1,065,660 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 98.6% (continued) Rate (%) Date Amount ($) Value ($) Minnesota - 2.9% (continued) Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 10/1/29 1,500,000 1,609,140 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 10/1/39 1,700,000 1,824,066 Northern Municipal Power Agency, Electric System Revenue 5.00 1/1/20 2,500,000 2,736,700 Rochester, Health Care Facilities Revenue (Mayo Clinic) 4.50 11/15/21 1,000,000 1,110,330 Rochester, Health Care Facilities Revenue (Mayo Clinic) 5.00 11/15/38 1,000,000 1,083,360 Saint Cloud, Health Care Revenue (CentraCare Health System Project) (Insured; Assured Guaranty Corp.) (Prerefunded) 5.50 5/1/19 2,000,000 a 2,194,560 Saint Louis Park, Health Care Facilities Revenue (Park Nicollet Health Services) (Prerefunded) 5.75 7/1/19 3,000,000 a 3,329,460 Saint Paul Housing and Redevelopment Authority, Recreational Facility LR (Jimmy Lee Recreational Center) (Prerefunded) 5.00 12/1/17 750,000 a 780,855 Southern Minnesota Municipal Power Agency, Power Supply System Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 1/1/25 4,505,000 d 3,602,198 University of Minnesota Regents, GO 5.00 12/1/24 1,000,000 1,138,520 University of Minnesota Regents, GO 5.00 12/1/36 1,500,000 1,666,620 Missouri - 1.0% Missouri Health and Educational Facilities Authority, Health Facilities Revenue (CoxHealth) 5.00 11/15/30 3,000,000 3,365,520 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (SSM Health Care) 5.00 6/1/29 4,000,000 4,507,920 Missouri Joint Municipal Electric Utility Commission, Power Project Revenue (Prairie State Project) 5.00 12/1/31 2,000,000 2,217,440 Nebraska - 1.1% Public Power Generation Agency of Nebraska, Revenue (Whelan Energy Center Unit 2) 5.00 1/1/30 1,380,000 1,526,694 Long-Term Municipal Investments - Coupon Maturity Principal 98.6% (continued) Rate (%) Date Amount ($) Value ($) Nebraska - 1.1% (continued) Public Power Generation Agency of Nebraska, Revenue (Whelan Energy Center Unit 2) 5.00 1/1/37 5,050,000 5,494,804 Public Power Generation Agency of Nebraska, Revenue (Whelan Energy Center Unit 2) 5.00 1/1/38 3,655,000 3,973,862 Nevada - .7% Las Vegas Valley Water District, Limited Tax GO (Additionally Secured by Southern Nevada Water Authority Pledged Revenues) 5.00 6/1/22 3,910,000 4,438,124 Las Vegas Valley Water District, Limited Tax GO (Additionally Secured by Southern Nevada Water Authority Pledged Revenues) 5.00 6/1/42 2,500,000 2,753,225 New Hampshire - .2% New Hampshire Business Finance Authority, PCR (The United Illuminating Company Project) (Insured; AMBAC) 1.14 10/1/33 1,920,000 e New Jersey - 1.7% New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 3/1/28 2,250,000 2,309,558 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 6/15/29 1,400,000 1,465,394 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 6/15/31 4,000,000 4,139,000 New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) 5.00 7/1/29 1,000,000 1,105,950 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/29 5,000,000 5,599,400 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 0.96 1/1/30 2,500,000 e 2,268,750 New Mexico - .5% New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 1.11 8/1/19 5,000,000 e New York - 8.0% Long Island Power Authority, Electric System General Revenue (Prerefunded) 6.00 5/1/19 5,000,000 a 5,539,350 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/32 1,850,000 2,072,204 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/28 2,500,000 2,814,825 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 98.6% (continued) Rate (%) Date Amount ($) Value ($) New York - 8.0% (continued) Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/30 2,500,000 2,833,225 Metropolitan Transportation Authority Hudson Rail Yards Trust, Obligations Revenue 5.00 11/15/51 5,000,000 5,357,350 New York City, GO 5.00 4/1/23 2,055,000 2,334,028 New York City, GO 5.00 8/1/24 2,930,000 3,373,397 New York City, GO 5.00 3/1/25 3,300,000 3,830,277 New York City, GO 5.00 8/1/25 3,510,000 3,994,275 New York City, GO 5.00 8/1/25 2,500,000 2,882,925 New York City, GO 5.00 8/1/28 1,000,000 1,076,020 New York City, GO 5.00 10/1/36 2,500,000 2,782,950 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 2,500,000 2,768,075 New York City Transitional Finance Authority, Building Aid Revenue 5.00 7/15/37 5,340,000 5,894,986 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 4,000,000 c 4,065,280 New York Liberty Development Corporation, Revenue (Goldman Sachs Headquarters Issue) 5.25 10/1/35 2,500,000 2,928,825 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/31 9,090,000 10,339,875 New York State Energy Research and Development Authority, PCR (New York State Electric and Gas Corporation Project) (Insured; National Public Finance Guarantee Corp.) 1.67 4/1/34 2,100,000 e 2,100,000 New York State Thruway Authority, General Revenue 5.00 1/1/27 2,000,000 2,289,280 Port Authority of New York and New Jersey, (Consolidated Bonds, 184th Series) 5.00 9/1/39 5,000,000 5,613,350 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue 5.00 10/15/19 4,000,000 4,402,560 North Carolina - 1.0% Durham, Water and Sewer Utility System Revenue 5.25 6/1/21 1,620,000 1,854,398 Long-Term Municipal Investments - Coupon Maturity Principal 98.6% (continued) Rate (%) Date Amount ($) Value ($) North Carolina - 1.0% (continued) North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; ACA) (Escrowed to Maturity) 6.00 1/1/22 1,000,000 1,194,110 North Carolina Medical Care Commission, Health Care Facilities Revenue (University Health Systems of Eastern Carolina) (Prerefunded) 6.25 12/1/18 2,250,000 a 2,474,572 North Carolina Medical Care Commission, Health Care Facilities Revenue (Vidant Health) 5.00 6/1/32 3,050,000 3,252,154 University of North Carolina, System Pool Revenue (Pool General Trust Indenture of the Board of Governors of The University of North Carolina) (Prerefunded) 5.00 10/1/19 1,000,000 a 1,099,740 Ohio - 4.5% Allen County, Hospital Facilities Revenue (Catholic Healthcare Partners) 5.25 9/1/27 2,500,000 2,760,150 American Municipal Power Inc., Revenue (American Municipal Power Fremont Energy Center Project) 5.00 2/15/21 375,000 418,571 Butler County, Hospital Facilities Revenue (Kettering Health Network Obligated Group Project) 6.38 4/1/36 2,000,000 2,244,740 Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 3,500,000 3,893,785 Cincinnati, EDR (Baldwin 300 Project) (Prerefunded) 5.00 11/1/18 2,565,000 a 2,750,706 Cleveland, Airport System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/31 1,000,000 1,103,330 Cleveland State University, General Receipts Bonds 5.00 6/1/18 1,170,000 1,232,864 Cleveland-Cuyahoga County Port Authority, Cultural Facility Revenue (The Cleveland Museum of Art Project) 5.00 10/1/22 2,500,000 2,783,375 Cuyahoga Community College District, General Receipts Bonds (Prerefunded) 5.00 2/1/20 2,500,000 a 2,760,225 Kent State University, General Receipts Bonds (Insured; Assured Guaranty Corp.) 5.00 5/1/25 140,000 150,800 Kent State University, General Receipts Bonds (Insured; Assured Guaranty Corp.) (Prerefunded) 5.00 5/1/19 1,860,000 a 2,017,040 Lucas County, HR (ProMedica Healthcare Obligated Group) 5.75 11/15/31 1,200,000 1,374,768 Miami University, General Receipts Bonds 5.00 9/1/22 2,140,000 2,420,618 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 98.6% (continued) Rate (%) Date Amount ($) Value ($) Ohio - 4.5% (continued) Ohio, Capital Facilities Lease-Appropriation Revenue (Mental Health Facilities Improvement Fund Projects) 5.00 2/1/24 1,800,000 2,001,258 Ohio Higher Educational Facility Commission, HR (Cleveland Clinic Health System Obligated Group) 5.50 1/1/43 2,500,000 2,598,725 Ohio Higher Educational Facility Commission, Revenue (Case Western Reserve University Project) (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/25 2,985,000 3,555,314 Ohio State University, General Receipts Bonds (Escrowed to Maturity) 5.00 12/1/23 40,000 47,396 Ohio Turnpike and Infrastructure Commission, Junior Lien Turnpike Revenue (Infrastructure Projects) 5.25 2/15/39 2,000,000 2,221,960 Port of Greater Cincinnati Development Authority, Tax Increment Development Revenue (Fairfax Village Red Bank Infrastructure Project) 5.50 2/1/25 1,665,000 c 1,678,320 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund) (Toledo School for the Arts Project) 5.50 5/15/28 1,925,000 1,960,208 University of Akron, General Receipts Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/28 1,500,000 1,633,530 University of Akron, General Receipts Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/29 1,000,000 1,088,080 University of Toledo, General Receipts Bonds 5.00 6/1/24 1,665,000 1,859,605 Oregon - .2% Oregon, GO (Alternate Energy Project) 6.00 10/1/26 1,400,000 Pennsylvania - 4.5% Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/23 2,600,000 2,933,970 Centre County Hospital Authority, HR (Mount Nittany Medical Center Project) 5.00 11/15/46 1,750,000 1,894,340 Lancaster County Hospital Authority, Health System Revenue (University of Pennsylvania Health System) 5.00 8/15/46 9,185,000 9,948,182 Lancaster Parking Authority, Guaranteed Parking Revenue (Insured; AMBAC) 5.00 12/1/32 1,000,000 1,031,660 Long-Term Municipal Investments - Coupon Maturity Principal 98.6% (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania - 4.5% (continued) Montgomery County Industrial Development Authority, Retirement Community Revenue (Adult Communities Total Services, Inc. Retirement - Life Communities, Inc. Obligated Group) 5.00 11/15/36 5,000,000 5,335,300 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) (Prerefunded) 6.00 8/15/18 2,500,000 a 2,705,275 Pennsylvania Industrial Development Authority, EDR (Prerefunded) 5.50 7/1/18 1,730,000 a 1,848,782 Pennsylvania Industrial Development Authority, EDR (Prerefunded) 5.50 7/1/18 270,000 a 288,538 Pennsylvania Turnpike Commission, Motor License Fund-Enchanced Turnpike Subordinate Special Revenue 5.00 12/1/26 3,750,000 4,325,887 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/35 2,000,000 2,178,360 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/24 5,000,000 5,717,300 Philadelphia School District, GO 5.00 9/1/35 3,500,000 3,674,755 State Public School Building Authority, School Lease Revenue (The School District of Philadelphia Project) 5.00 4/1/27 2,235,000 2,360,294 Rhode Island - .3% Tobacco Settlement Financing Corporation of Rhode Island, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/40 3,000,000 South Carolina - 1.1% South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/36 2,500,000 2,724,600 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.13 12/1/43 7,500,000 8,272,200 Texas - 6.8% Central Texas Regional Mobility Authority, Senior Lien Revenue 5.00 1/1/28 1,500,000 1,665,150 Coastal Water Authority, Water Conveyance System Revenue (Insured; AMBAC) (Escrowed to Maturity) 6.25 12/15/17 2,170,000 2,241,415 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/35 3,000,000 3,295,740 Fort Bend Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/26 1,835,000 2,137,683 Harris County, Tax Road GO 5.00 10/1/27 2,500,000 2,927,800 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 98.6% (continued) Rate (%) Date Amount ($) Value ($) Texas - 6.8% (continued) Harris County Cultural Education Facilities Finance Corporation, Medical Facilities Mortgage Revenue (Baylor College of Medicine) 5.00 11/15/24 4,135,000 4,788,330 Lower Colorado River Authority, Transmission Contract Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 5.00 5/15/31 3,000,000 3,304,260 Lower Colorado River Authority, Transmission Contract Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 5.00 5/15/32 800,000 884,720 Lower Colorado River Authority, Transmission Contract Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 5.00 5/15/46 3,800,000 4,134,210 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/39 5,500,000 6,074,090 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/40 160,000 166,464 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) (Prerefunded) 5.63 1/1/18 2,230,000 a 2,336,884 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.63 1/1/33 550,000 571,307 North Texas Tollway Authority, Second Tier System Revenue 5.00 1/1/38 5,815,000 6,368,762 Plano Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/26 6,095,000 7,246,711 San Antonio, Electric and Gas Systems Junior Lien Revenue 5.00 2/1/43 5,000,000 5,488,300 San Antonio, Electric and Gas Systems Revenue (Escrowed to Maturity) 5.50 2/1/20 255,000 285,467 San Antonio, Water System Revenue 5.00 5/15/36 4,000,000 4,363,880 Socorro Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/27 3,705,000 4,243,003 Tarrant County Cultural Education Facilities Finance Corporation, HR (Baylor Scott and White Health Project) 5.00 11/15/45 2,500,000 2,740,625 Texas Transportation Commission, Central Texas Turnpike System Second Tier Revenue 5.00 8/15/31 2,500,000 2,751,300 Utah - .7% Utah County, HR (Intermountain Health Care Health Services, Inc.) 4.00 5/15/47 7,000,000 Long-Term Municipal Investments - Coupon Maturity Principal 98.6% (continued) Rate (%) Date Amount ($) Value ($) Virginia - 1.0% Chesapeake Bay Bridge and Tunnel Commission District, General Resolution Revenue (Insured; Berkshire Hathaway Assurance Corporation) (Escrowed to Maturity) 5.50 7/1/25 1,000,000 1,162,440 Chesterfield County Economic Development Authority, PCR (Virginia Electric and Power Company Project) 5.00 5/1/23 1,000,000 1,080,450 Newport News, GO General Improvement Bonds and GO Water Bonds 5.25 7/1/22 1,000,000 1,170,100 Norfolk, Water Revenue (Prerefunded) 5.00 11/1/18 1,000,000 a 1,072,600 Richmond Metropolitan Authority, Expressway Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/15/17 235,000 240,880 Virginia Housing Development Authority, Rental Housing Revenue 5.50 6/1/30 1,000,000 1,070,160 Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.75 7/1/38 2,000,000 2,188,520 Winchester Economic Development Authority, HR (Valley Health System Obligated Group) 5.00 1/1/35 1,560,000 1,721,569 Washington - 2.9% Port of Seattle, Intermediate Lien Revenue 5.00 2/1/28 2,000,000 2,286,440 Port of Seattle, Intermediate Lien Revenue 5.00 3/1/35 3,000,000 3,281,760 Seattle, Drainage and Wastewater Improvement Revenue 5.00 5/1/23 4,965,000 5,769,380 Washington, GO (Various Purpose) 5.00 7/1/27 5,000,000 5,833,350 Washington, Motor Vehicle Fuel Tax GO (State Road 520 Corridor Program - Toll Revenue) 5.00 6/1/33 2,255,000 2,504,177 Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) (Prerefunded) 6.25 8/1/18 3,485,000 a 3,776,241 Washington Health Care Facilities Authority, Revenue (Providence Health and Services) 5.00 10/1/42 5,000,000 5,376,150 West Virginia - .5% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/36 4,500,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 98.6% (continued) Rate (%) Date Amount ($) Value ($) Wisconsin - 2.3% Public Finance Authority of Wisconsin, HR (Renown Regional Medical Center Project) 5.00 6/1/40 4,000,000 4,238,960 Public Finance Authority of Wisconsin, Lease Development Revenue (KU Campus Development Corporation - Central District Development Project) 5.00 3/1/35 7,000,000 7,638,330 Wisconsin, General Fund Annual Appropriation Bonds 5.75 5/1/33 2,000,000 2,166,220 Wisconsin Health and Educational Facilities Authority, Revenue (Ascension Senior Credit Group) 5.00 11/15/29 4,500,000 5,178,825 Wisconsin Health and Educational Facilities Authority, Revenue (Ascension Senior Credit Group) 4.00 11/15/46 2,000,000 1,932,140 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.25 4/15/35 2,000,000 2,160,380 U.S. Related - .4% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 12,500,000 d 989,750 Guam, Business Privilege Tax Revenue 5.00 1/1/42 1,000,000 1,037,190 Guam, Business Privilege Tax Revenue 5.13 1/1/42 1,390,000 1,450,868 Total Long-Term Municipal Investments (cost $967,264,175) Short-Term Municipal Investment - .1% California - .1% California Infrastructure and Economic Development Bank, Revenue, Refunding (Los Angeles County Museum of Natural History Foundation) (LOC; Wells Fargo Bank) (cost $400,000) 0.45 12/1/16 400,000 g Total Investments (cost $967,664,175) % Cash and Receivables (Net) % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2016, these securities were valued at $10,326,218 or 1.04% of net assets. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e Variable rate security—rate shown is the interest rate in effect at period end. f Non-income producing—security in default. g Variable rate demand note—rate shown is the interest rate in effect at November 30, 2016. Maturity date represents the next demand date, or the ultimate maturity date if earlier. STATEMENT OF INVESTMENTS Dreyfus AMT-Free Municipal Bond Fund November 30, 2016 (Unaudited) The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: Level 2 - Other Level 3 - Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † 980,068,638 679,024 † See Statement of Investments for additional detailed categorizations. At November 30, 2016, there were no transfers between levels of the fair value hierarchy. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine the fair value: Municipal Bonds ($) Balance as of 8/31/2016 679,274 Purchases Sales Realized gain (loss) Change in unrealized appreciation (depreciation) (250 ) Transfers into Level 3 Transfers out of Level 3 Balance as of 11/30/2016 679,024 The amount of total gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to investments still held at 11/30/2016 (250 ) NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At November 30, 2016, accumulated net unrealized appreciation on investments was $13,083,487, consisting of $38,106,975 gross unrealized appreciation and $25,023,488 gross unrealized depreciation. At November 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus High Yield Municipal Bond Fund November 30, 2016 (Unaudited) Long-Term Municipal Investments - Coupon Maturity Principal 98.8% Rate (%) Date Amount ($) Value ($) Alabama - 6.2% Birmingham Special Care Facilities Financing Authority, Improvement Revenue (Methodist Home for the Aging) 5.75 6/1/35 1,350,000 1,437,399 Birmingham Special Care Facilities Financing Authority, Improvement Revenue (Methodist Home for the Aging) 5.75 6/1/45 750,000 790,973 Jefferson County, Limited Obligation School Warrants 5.25 1/1/20 1,500,000 1,506,465 Jefferson County, Senior Lien Sewer Revenue Warrants (Insured; Assured Guaranty Municipal Corp.) 0/6.60 10/1/42 5,000,000 a 3,849,500 Lower Alabama Gas District, Gas Project Revenue 5.00 9/1/46 2,000,000 2,197,880 Alaska - 1.4% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 2,650,000 Arizona - 4.7% Phoenix Industrial Development Authority, Education Facility Revenue (BASIS Schools Projects) 5.00 7/1/46 1,000,000 b 984,770 Phoenix Industrial Development Authority, Education Facility Revenue (BASIS Schools, Inc. Projects) 5.00 7/1/45 1,500,000 b 1,477,485 Pima County Industrial Development Authority, Education Facilities Revenue (Sonoran Science Academy Tucson Project) 5.75 12/1/37 2,750,000 2,750,605 Salt Verde Financial Corporation, Senior Gas Revenue 5.00 12/1/37 2,055,000 2,276,817 California - 8.2% Anaheim Community Facilities District Number 08-1, Special Tax Revenue (Platimum Triangle) 4.00 9/1/46 2,000,000 1,855,360 California Statewide Communities Development Authority, Revenue (Bentley School) 7.00 7/1/40 1,075,000 1,223,285 California Statewide Communities Development Authority, Revenue (California Baptist University) 6.38 11/1/43 2,000,000 2,170,640 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 98.8% (continued) Rate (%) Date Amount ($) Value ($) California - 8.2% (continued) California Statewide Communities Development Authority, Revenue (Loma Linda University Medical Center) 5.25 12/1/56 1,000,000 b 1,013,440 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 0.00 6/1/47 20,000,000 c 1,542,200 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/47 1,000,000 858,500 Placentia-Yorba Linda Unified School District, GO 0.00 8/1/49 11,605,000 c 2,626,560 San Buenaventura, Revenue (Community Memorial Health System) 7.50 12/1/41 1,500,000 1,744,770 Connecticut - 1.0% Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) 5.50 4/1/21 1,500,000 Florida - 5.4% Cape Coral Health Facilities Authority, Senior Housing Revenue (Gulf Care, Inc. Project) 5.88 7/1/40 1,000,000 b 1,046,220 Davie, Educational Facilities Revenue (Nova Southeastern University Project) 5.63 4/1/43 1,000,000 1,110,770 Florida Development Finance Corporation, Educational Facilities Revenue (Miami Arts Charter School Project) 5.88 6/15/34 1,250,000 b 1,258,275 Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 6.25 9/1/27 1,000,000 b 1,011,720 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 7.00 7/1/36 4,000,000 d 1,599,400 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) (Prerefunded) 5.88 8/1/20 1,500,000 e 1,722,690 Village Community Development District Number 10, Special Assessment Revenue 6.00 5/1/44 700,000 794,507 Georgia - .7% Atlanta Development Authority, Senior Lien Revenue (New Downtown Atlanta Stadium Project) 5.25 7/1/40 1,000,000 Long-Term Municipal Investments - Coupon Maturity Principal 98.8% (continued) Rate (%) Date Amount ($) Value ($) Illinois - 9.2% Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/34 1,000,000 1,062,080 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) 5.63 1/1/35 1,240,000 1,380,926 Chicago, Second Lien Wastewater Transmission Revenue 5.00 1/1/39 1,000,000 1,042,490 Illinois, Sales Tax Revenue 5.00 6/15/24 1,000,000 1,137,760 Illinois Finance Authority, Revenue (Plymouth Place, Inc.) 5.00 5/15/37 1,000,000 1,020,020 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.00 7/1/43 1,000,000 1,131,440 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 12/15/28 1,250,000 1,312,437 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 0.00 12/15/51 20,245,000 c 2,649,666 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 1,000,000 1,138,620 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.50 4/1/31 1,000,000 1,113,810 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/44 1,500,000 1,590,555 Indiana - 1.7% Indiana Municipal Power Agency, Power Supply System Revenue 5.00 1/1/36 1,000,000 1,095,630 Indiana Municipal Power Agency, Power Supply System Revenue 5.00 1/1/37 1,500,000 1,639,650 Iowa - 2.1% Iowa Finance Authority, Midwestern Disaster Area Revenue (Iowa Fertilizer Company Project) 5.25 12/1/25 2,500,000 2,427,775 Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 5.60 6/1/34 1,000,000 976,580 Kentucky - .5% Paducah Electric Plant Board, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/35 750,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 98.8% (continued) Rate (%) Date Amount ($) Value ($) Louisiana - 4.7% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 1,500,000 1,561,260 Louisiana Public Facilities Authority, Revenue (SUSLA Facilities, Inc. Project) 5.75 7/1/39 3,800,000 b 3,804,750 New Orleans, Water Revenue 5.00 12/1/34 1,000,000 1,085,010 New Orleans, Water Revenue 5.00 12/1/40 1,000,000 1,080,470 Maine - 1.1% Maine Health and Higher Educational Facilities Authority, Revenue (Maine General Medical Center Issue) 7.50 7/1/32 1,500,000 Maryland - .7% Maryland Economic Development Corporation, Private Activity Revenue (Purple Line Light Rail Project) (Green Bonds) 5.00 3/31/46 1,000,000 Michigan - 7.5% Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/31 1,000,000 1,064,320 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.00 7/1/35 2,000,000 1,967,140 Michigan Finance Authority, HR (Trinity Health Credit Group) 5.00 12/1/45 2,780,000 2,970,764 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/32 1,000,000 1,099,850 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Second Lien Local Project Bonds) 5.00 7/1/34 1,000,000 1,071,280 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/36 500,000 539,205 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 1,600,000 1,562,128 Long-Term Municipal Investments - Coupon Maturity Principal 98.8% (continued) Rate (%) Date Amount ($) Value ($) Michigan - 7.5% (continued) Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 0.00 6/1/52 50,275,000 c 1,557,017 Minnesota - 1.5% Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Care System Project) 5.00 11/15/25 2,145,000 Missouri - 1.3% Missouri Health and Educational Facilities Authority, Revenue (Lutheran Senior Services Projects) 5.00 2/1/46 1,000,000 1,026,570 Missouri Health and Educational Facilities Authority, Senior Living Facilities Revenue (Lutheran Senior Services Projects) 5.00 2/1/36 1,000,000 1,041,750 New Jersey - 6.8% New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 6/15/40 1,250,000 1,264,550 New Jersey Economic Development Authority, Special Facility Revenue (Continental Airlines, Inc. Project) 5.13 9/15/23 1,000,000 1,081,470 New Jersey Educational Facilities Authority, Revenue (Stockton University Issue) 5.00 7/1/41 1,000,000 1,062,560 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.63 6/1/26 1,000,000 991,360 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 0.00 6/1/41 4,000,000 c 1,030,400 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/41 6,360,000 5,431,758 New Mexico - 1.5% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 6.25 6/1/40 2,200,000 New York - 3.9% New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 2,500,000 b 2,540,800 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 98.8% (continued) Rate (%) Date Amount ($) Value ($) New York - 3.9% (continued) New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 1,000,000 1,052,210 New York Transportation Development Corporation, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 5.00 8/1/31 500,000 508,140 New York Transportation Development Corporation, Special Facility Revenue (LaGuardia Airport Terminal B Redevelopment Project) 5.00 7/1/46 1,000,000 1,018,210 Niagara Area Development Corporation, Solid Waste Disposal Facility Revenue (Covanta Energy Project) 5.25 11/1/42 1,000,000 b 1,008,750 Ohio - 4.6% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.88 6/1/30 1,000,000 846,130 Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 6.50 6/1/47 4,200,000 3,796,548 Hamilton County, Healthcare Improvement Revenue (Life Enriching Communities Project) 5.00 1/1/51 1,000,000 1,010,140 Southeastern Ohio Port Authority, Hospital Facilities Improvement Revenue (Memorial Health System Obligated Group Project) 6.00 12/1/42 1,500,000 1,645,695 Oregon - .7% Warm Springs Reservation Confederated Tribes, Hydroelectric Revenue (Pelton Round Butte Project) 6.38 11/1/33 1,000,000 Pennsylvania - 5.0% Crawford County Hospital Authority, HR (Meadville Medical Center Project) 6.00 6/1/46 1,000,000 982,360 Montgomery County Industrial Development Authority, Retirement Community Revenue (Adult Communities Total Services, Inc. Retirement - Life Communities, Inc. Obligated Group) 5.00 11/15/36 2,500,000 2,667,650 Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue (Philadelphia Biosolids Facility Project) 6.25 1/1/32 1,000,000 1,068,720 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/36 1,000,000 1,086,000 Long-Term Municipal Investments - Coupon Maturity Principal 98.8% (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania - 5.0% (continued) Tender Option Bond Trust Receipts (Series 2016-XM0373), (Geisinger Authority, Health System Revenue (Geisinger Health System)) Non-recourse 5.13 6/1/35 2,000,000 b,f 2,148,100 Rhode Island - .8% Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue (Care New England Issue) 5.00 9/1/36 1,200,000 Tennessee - 1.0% Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (Vanderbilt University Medical Center) 5.00 7/1/46 1,500,000 Texas - 11.1% Arlington Higher Education Finance Corporation, Revenue (Uplift Education) 5.00 12/1/46 1,100,000 1,134,958 Board of Managers, Joint Guadalupe County, Hospital Mortgage Improvement Revenue (City of Seguin Hospital) 5.00 12/1/45 1,000,000 1,003,960 Central Texas Regional Mobility Authority, Senior Lien Revenue 5.00 1/1/45 1,000,000 1,069,030 Clifton Higher Education Finance Corporation, Education Revenue (International Leadership of Texas) 5.75 8/15/45 1,500,000 1,506,990 Clifton Higher Education Finance Corporation, Education Revenue (Uplift Education) 6.00 12/1/30 1,000,000 1,096,670 Clifton Higher Education Finance Corporation, Education Revenue (Uplift Education) 4.50 12/1/44 1,500,000 1,426,650 Harris County-Houston Sports Authority, Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/15/49 8,000,000 c 1,696,880 Houston, Airport System Special Facilities Revenue (Continental Airlines, Inc. Terminal Improvement Projects) 6.50 7/15/30 1,500,000 1,686,105 Houston, Airport System Subordinate Lien Revenue (Insured; XLCA) 1.18 7/1/32 950,000 g 891,813 New Hope Cultural Education Facilities Finance Corporation, Retirement Facility Revenue (Westminster Project) 5.00 11/1/40 1,000,000 1,018,760 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/40 150,000 156,741 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 98.8% (continued) Rate (%) Date Amount ($) Value ($) Texas - 11.1% (continued) Tarrant County Cultural Education Facilities Finance Corporation, Retirement Facility Revenue (Air Force Villages Obligated Group Project) 5.00 5/15/37 1,500,000 1,444,170 Tarrant County Cultural Education Facilities Finance Corporation, Retirement Facility Revenue (Buckingham Senior Living Community, Inc. Project) 5.25 11/15/35 1,000,000 1,039,810 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue (Blueridge Transportation Group, LLC State Highway 288 Toll Lanes Project) 5.00 12/31/55 1,000,000 1,019,930 Texas Public Finance Authority Charter School Finance Corporation, Education Revenue (Burnham Wood Charter School Project) 6.25 9/1/36 1,365,000 1,386,976 Virginia - 2.9% Chesterfield County Economic Development Authority, Retirement Facilities First Mortgage Revenue (Brandermill Woods Project) 5.13 1/1/43 155,000 158,188 Fairfax County Economic Development Authority, Residential Care Facilities Mortgage Revenue (Goodwin House, Inc.) 5.00 10/1/42 1,750,000 1,855,962 Newport News Economic Development Authority, Residential Care Facilities Revenue (LifeSpire of Virginia) 5.00 12/1/38 1,175,000 1,207,054 Virginia College Building Authority, Educational Facilities Revenue (Marymount University Project) 5.00 7/1/45 1,000,000 b 928,320 Virginia College Building Authority, Educational Facilities Revenue (Marymount University Project) (Green Bonds) 5.00 7/1/45 500,000 b 464,160 Washington - .8% Washington Housing Finance Commission, Nonprofit Housing Revenue (Presbyterian Retirement Communities Northwest Projects) 5.00 1/1/46 1,300,000 b Long-Term Municipal Investments - Coupon Maturity Principal 98.8% (continued) Rate (%) Date Amount ($) Value ($) U.S. Related - 1.8% Guam Waterworks Authority, Water and Wastewater System Revenue 5.63 7/1/40 1,765,000 1,865,305 Puerto Rico Commonwealth, Public Improvement GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/35 1,000,000 1,042,970 Total Investments (cost $157,883,991) % Cash and Receivables (Net) % Net Assets % a Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2016, these securities were valued at $18,901,848 or 11.91% of net assets. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Non-income producing—security in default. e These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. f Collateral for floating rate borrowings. g Variable rate security—rate shown is the interest rate in effect at period end. STATEMENT OF INVESTMENTS Dreyfus High Yield Municipal Bond Fund November 30, 2016 (Unaudited) The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: Level 2 - Other Level 3 - Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † 155,137,038 1,599,400 Liabilities ($) Floating Rate Notes †† (1,000,000 ) ) † See Statement of Investments for additional detailed categorizations. †† Certain of the fund’s liabilities are held at carrying amount, which approximates fair value for financial reporting purposes. At November 30, 2016, there were no transfers between levels of the fair value hierarchy. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine the fair value: Municipal Bonds ($) Balance as of 8/31/2016 1,599,840 Purchases Sales Realized gain (loss) Change in unrealized appreciation (depreciation) (440 ) Transfers into Level 3 Transfers out of Level 3 Balance as of 11/30/2016 1,599,400 The amount of total gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to investments still held at 11/30/2016 (440 ) NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust (the “Inverse Floater Trust”). The Inverse Floater Trust typically issues two variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals (“Trust Certificates”). A residual interest tax-exempt security is also created by the Inverse Floater Trust, which is transferred to the fund, and is paid interest based on the remaining cash flows of the Inverse Floater Trust, after payment of interest on the other securities and various expenses of the Inverse Floater Trust. An inverse floater security may be collapsed without the consent of the fund due to certain termination events such as bankruptcy, default or other credit event. The fund accounts for the transfer of bonds to the Inverse Floater Trust as secured borrowings, with the securities transferred remaining in the fund’s investments, and the Trust Certificates reflected as fund liabilities in the Statement of Assets and Liabilities. The fund may invest in inverse floater securities on either a non-recourse or recourse basis. These securities are typically supported by a liquidity facility provided by a bank or other financial institution (the “Liquidity Provider”) that allows the holders of the Trust Certificates to tender their certificates in exchange for payment from the Liquidity Provider of par plus accrued interest on any business day prior to a termination event. When the fund invests in inverse floater securities on a non-recourse basis, the Liquidity NOTES Provider is required to make a payment under the liquidity facility due to a termination event to the holders of the Trust Certificates. When this occurs, the Liquidity Provider typically liquidates all or a portion of the municipal securities held in the Inverse Floater Trust. A liquidation shortfall occurs if the Trust Certificates exceed the proceeds of the sale of the bonds in the Inverse Floater Trust (“Liquidation Shortfall”). When a fund invests in inverse floater securities on a recourse basis, the fund typically enters into a reimbursement agreement with the Liquidity Provider where the fund is required to repay the Liquidity Provider the amount of any Liquidation Shortfall. As a result, a fund investing in a recourse inverse floater security bears the risk of loss with respect to any Liquidation Shortfall. At November 30, 2016, accumulated net unrealized depreciation on investments was $1,147,553, consisting of $7,047,129 gross unrealized appreciation and $8,194,682 gross unrealized depreciation. At November 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 12, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 12, 2017 By: /s/ James Windels James Windels Treasurer Date: January 12, 2017 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
